Citation Nr: 0530395	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease, lumbar spine, with muscle spasm, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for left 
knee instability and medial meniscus tear, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis, left knee, with limitation of 
motion.

4.  Entitlement to an initial rating greater than 10 percent 
for patellofemoral pain syndrome, right knee.

5.  Entitlement to service connection for cervical spine 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active military service from February 1985 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  An April 2001 rating decision increased the 
disability rating for the veteran's left knee instability and 
medial meniscus tear from 10 to 20 percent, assigned a 
separate 10 percent rating for left knee arthritis with 
limitation of motion, and increased the disability rating for 
the veteran's lumbar spine disorder from 10 to 20 percent.  A 
February 2003 rating decision granted service connection for 
patellofemoral pain syndrome of the right knee as secondary 
to the left knee condition, assigning a zero percent 
disability rating, and denied service connection for a 
cervical spine condition.  A September 2003 rating decision 
subsequently assigned a 10 percent disability rating for the 
right knee condition.

In April 2005, a hearing was held before the undersigned at 
the RO.  At that time, the veteran's current VA outpatient 
treatment records were obtained, and he waived initial RO 
consideration of that evidence.

The claim for service connection for a cervical spine 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lumbar spine disorder is manifested by 
subjective complaints of constant pain, moderate overall 
limitation of motion, painful motion, and occasional flare-
ups, resulting in moderate to severe functional impairment. 

3.  The veteran has degenerative disc disease, but there have 
been no neurological findings appropriate to disc disease, 
and the severity of the veteran's back condition is not 
pronounced since there is no impairment of motor skills, 
muscle function, or strength.

4. The veteran's left knee disability is manifested by mild 
laxity and subluxation of the knee.  

5.  The veteran's left knee disability is manifested by 
degenerative arthritis, established by an x-ray finding, 
which is evidenced by painful motion.   

6.  The veteran's right knee disability is manifested by 
subjective complaints of pain, including with painful motion.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but 
no higher, for degenerative joint disease, lumbar spine, with 
muscle spasm, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 
(2005).

2.  The criteria for a disability rating in excess of 20 
percent for left knee instability and medial meniscus tear 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for patellofemoral pain syndrome, right knee, have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
though 2005; reports of VA examinations conducted in 2000 and 
2002; and the veteran's contentions, including testimony 
provided at the hearing in April 2005.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorders, see 38 C.F.R. §§ 4.1, 4.2, the Board 
also reviewed medical evidence developed in connection with 
prior claims, such as service medical records; VA 
examinations conducted in 1989, 1990, and 1997; and prior VA 
treatment records.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the lumbar spine and left knee 
disabilities in this case, the primary concern is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, since the ratings with respect to left 
knee arthritis and right knee disability are initial ratings, 
the rule from Francisco is not applicable to this issue.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Lumbar Spine Disorder

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The September 2003 statement of the case 
considered the old and new criteria for evaluating disc 
disease, and the May 2004 supplemental statement of the case 
considered the old and new criteria for rating general 
diseases of the lumbar spine.  The old and new rating 
criteria were provided to the veteran and his representative 
in these documents.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence is at least in equipoise at to 
whether the criteria for a 40 percent rating for the 
veteran's lumbar spine disability were met under the "old" 
criteria.

First, with respect to the application of former Diagnostic 
Code 5292 (pertaining to limitation of motion in the lumbar 
spine), the Board acknowledges that the veteran  complains of 
stiffness, weakness, limited motion, muscle spasms, and 
severe pain in his back.  Further, the medical records 
contain objective evidence of paraspinal tenderness and 
limitation of motion.  The objective evidence also shows that 
he most often has full flexion of the back.  See, e.g., 2000 
and 2002 VA examination reports; June 2003 VA outpatient 
treatment record.  There are two notations of lesser ability 
to flex the spine - stopping at knee level (which would be 
approximately 45 degrees) in a November 2002 VA outpatient 
treatment record and to 15 degrees in a January 2003 VA 
outpatient treatment record.  Such limitations were clearly 
only temporary, as there is medical evidence post-dating 
these references showing full flexion (i.e., in June 2003).  
He can extend the lumbar spine to at least 15 degrees, which 
is half of normal.  He can right and left lateral tilt to at 
least 15 degrees, which is half of normal.  Considering these 
findings, the Board concludes that overall, his limitation of 
motion is moderate - that is, approximately half of normal 
most of the time, with some normal findings, and some severe 
findings.  

However, the Board also finds that the evidence is in 
equipoise as to whether the criteria are met for assignment 
of a higher rating under former Diagnostic Code 5295 
(pertaining to lumbosacral strain).  The record does not show 
that the veteran's disability is manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, or abnormal mobility on forced motion.  However, other 
criteria for the 40 percent rating are shown.  The veteran 
does have narrowing or irregularity of joint spaces.  It does 
not appear that he has "marked" limitation of forward 
bending, as discussed in more detail above, but it also must 
be recognized that the two findings of 15 and 45 degrees of 
flexion in 2002 and 2003 could arguably be called marked 
limitation of forward bending.  It is also arguable whether 
the veteran has loss of lateral motion, since he can only 
laterally move the spine half of what is considered normal.  
Not all criteria need to be shown to warrant a higher rating, 
but there must be sufficient evidence to conclude that the 
disability approximates that consistent with a higher rating.  
In addition to some of the criteria shown for the 40 percent 
rating, the Board must consider the severity of functional 
loss shown.  38 C.F.R. §§ 4.40, 4.45.  Although the veteran's 
gait has been found to be normal on numerous occasions, there 
is also evidence that he was issued a cane, and that his gait 
was antalgic in 2005.  There is also evidence showing that 
his pain was so severe that he was unable to participate in 
physical therapy in 2004 and 2005.  Although clearly a 
portion of that impairment is due to the nonservice-connected 
cervical spine disorder, he raised several complaints that 
would be related to his lumbar spine.  The recent medical 
evidence also shows he has been prescribed fairly strong pain 
medications, with only some benefit.

All in all, with some of the criteria shown for a 40 percent 
rating for lumbosacral strain, and with indications of a 
fairly significant level of functional loss and pain on use, 
the Board must resolve any reasonable doubt in the veteran's 
favor, and conclude his disability approximated the level of 
severity needed for a 40 percent rating.

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
stiffness, weakness, limited motion, muscle spasms, and 
severe pain in his back, and that there is objective evidence 
of paraspinal tenderness and limitation of motion.  However, 
as noted above, the only way to get a higher rating under the 
new criteria would be if the spine were ankylosed, which it 
is not.  Accordingly, there is no basis for assigning a 
higher rating under the "new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  There is also no evidence of fractured 
vertebrae, or ankylosis, that would support an evaluation 
under the criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

It must be noted that the evidence shows that the veteran has 
degenerative disc disease such as to warrant consideration of 
his disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  Although the service-connected 
disability is not currently coded to include disc disease, 
the RO did consider whether a higher rating could be awarded 
using these diagnostic codes in the September 2003 statement 
of the case.  To accord the veteran every possible 
consideration, the Board will do the same.

A 40 percent rating could be assigned under the old criteria 
for intervertebral disc syndrome that is severely disabling 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran sometimes complains of radicular symptomatology 
(although there are several notations that his complaints are 
"non-radicular").  See, e.g., March 2005 VA PM&RS note.  
There is evidence of muscle spasm on clinical examinations, 
as well as evidence of tenderness on palpation of his 
paraspinous muscles.  However, there is no evidence that he 
experiences any neurological symptoms as a result of the disc 
disease.  See, e.g., November 2002 VA orthopedic consult 
report (examination does not show any evidence of nerve root 
or disc problem).  Reflexes, including ankle jerk, are 
present.  See, e.g., November 2002 VA orthopedic consult 
report (strong toe extension, ankle dorsiflexion, plantar 
flexion, and knee extension, with power against resistance on 
both sides; knee and ankle reflexes are equal and good).  The 
Board notes there are some references in the 2005 physical 
therapy notes which suggest absent ankle jerk (i.e., "AJ 
0/4"); however, that finding is inconsistent with the 
totality of the evidence and with all other evaluations of 
neurological impairment.  Therefore, the Board concludes the 
preponderance of the evidence does not show impaired 
reflexes.  The veteran's disc disease had not progressed to 
the point where it interferes with his neurological 
functioning.  Muscle strength and tone are normal.  See, 
e.g., October 2004 VA outpatient treatment record; October 
2002 VA treatment record (no sensory deficit following root 
distribution over lower limbs).  There is no evidence of 
postural abnormalities.  There is no evidence of decreased 
musculature of the back or legs, which indicates that the 
veteran continues to use those muscles.  See, e.g., November 
2002 VA orthopedic consult report (calf circumferences 
equal).  He has no difficulty with bowel or bladder control.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

The exact length of time the veteran experiences painful 
symptomatology is unclear.  He alleges continuous back pain, 
but he also clearly experiences limited episodes of increased 
symptoms (flare-ups), self-described to occur with physical 
activity.  Regardless, the veteran's reported attacks of 
radicular pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  The veteran 
testified that he has been prescribed bed rest for his back 
pain, but there is no information in his medical records to 
corroborate this.  Certainly, the evidence of record does not 
indicate that he has experienced incapacitating attacks of 
intervertebral disc syndrome.  

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

As for a rating based on lumbar spine range of motion, the 
veteran would, at best, meet the criteria for a 20 percent 
rating under the revised schedule based on his range of 
motion and the presence of muscle spasm.  VA could also 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2004).  The emphasis here 
is on the word "objective."  Although the veteran may 
complain of neurological symptoms (i.e., weakness of the 
lower extremities, radiating pain, etc.), there is no 
objective evidence of neurologic impairment.  See, e.g., 
report of August 2002 VA nerve conduction study.  The 
veteran has not alleged bowel or bladder impairment.  VA 
examinations have shown no muscular reflex abnormalities or 
sensory abnormalities or impairment of muscle strength.  As 
discussed above, the Board finds the isolated notations in 
the 2005 physical therapy records of "AJ 0/4," which 
suggests absent ankle jerks, to be inconsistent with the 
preponderance of the medical evidence.  Therefore, based on 
the lack of such symptomatology in this case, a separate 
rating could not be assigned.

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability.  As discussed in detail above, 
he would qualify for, at most, a 20 percent rating under 
these criteria.  The September 2002 revision to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243 
effective September 2003) would also not result in a higher 
rating for the reasons detailed above.  In summary, there is 
insufficient evidence of incapacitating episodes, as defined 
by regulation, to warrant a higher rating.  Therefore, the 
version of Diagnostic Code 5295 in effect when the veteran 
filed his claim is more favorable to him, and a rating of 40 
percent rating is granted under the code.  For the reasons 
detailed above, there is insufficient symptomatology to 
warrant assignment of a 60 percent rating under any 
diagnostic code.



Left Knee Disabilities

As noted above, the Board must consider the functional 
impairment resulting for orthopedic disabilities, such as the 
veteran's knee disorders.  However, pursuant to 38 C.F.R. §§ 
4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion. See Johnson v. Brown, 9 Vet. App. at 12 
(1996).  

Instability and medial meniscus tear

This aspect of the veteran's left knee disorder is rated 
under Diagnostic Code 5257 for other impairment of the knee 
and, in particular, impairment involving recurrent 
subluxation or lateral instability of the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides for 
the assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability.  Id.  Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  The 
Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The veteran complains of pain, swelling, stiffness, locking, 
and giving way of the left knee.  In November 2001, he 
underwent arthroscopic surgery with partial medial and 
lateral meniscectomies and debridement for chondroplasty and 
left lateral tibial plateau.  The medical evidence shows that 
prior to the surgery, there was slight laxity.  See, e.g., 
2000 VA examination.  However, since the surgery, there are 
several notations that the veteran's left knee has been 
stable, with no ligamentous laxity.  See, e.g., June 2003 VA 
outpatient orthopedics consultation report.  On the other 
hand, the 2002 VA examination showed slight laxity of the 
anterior cruciate ligament.  It was also noted in a May 2002 
VA treatment record that x-rays showed slight lateral 
subluxation of the tibia beneath the femur.  Based on the 
findings of "slight" instability and subluxation, with 
other notations of no instability, the Board cannot 
reasonably conclude that the severity of the instability or 
subluxation the veteran experiences is severe, such as to 
warrant a higher rating. 

Arthritis

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  It is for this reason that the April 2001 
rating decision on appeal assigned a separate 10 percent 
rating for the arthritis the veteran has in the left knee 
with resulting limitation of motion.

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint. VAOPGCPREC 
9-04 (2004).

Painful motion has clearly been established, as has arthritis 
of the left knee.  See 38 C.F.R. § 4.59.  However, the 
medical evidence of record does not document left knee motion 
limited to a degree warranting assignment of a compensable 
rating pursuant to Diagnostic Code 5260 or 5261.  Normal 
range of motion for the knee is zero degrees of extension and 
140 degrees of flexion. See 38 C.F.R. § 4.71, Plate II.  In 
order to be eligible for a compensable evaluation, the 
veteran's flexion would need to be limited to 45 degrees or 
his extension limited to 10 degrees.  Neither has been shown 
on any VA examination or outpatient treatment record over the 
past five years.  See, e.g., May 2002, April 2003, and June 
2003 VA outpatient treatment records (full range of motion).  
It was also noted in May 2002, as well as on numerous other 
occasions, that the veteran's gait was normal.  Although his 
gait was impaired for a period of time in 2004, and he was 
issued a cane, there are also notations in 2005 of normal 
gait.

Alternative diagnostic codes 

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic), Diagnostic Code 5262 
(impairment of the tibia and fibula) and Diagnostic Code 5263 
(for genu recurvatum).  Several of the other potentially 
applicable sets of criteria - for example, the criteria for 
Diagnostic Code 5263, cannot be applied in this case as it 
does not provide for an evaluation in excess of the currently 
assigned 20 percent.  The criteria of Diagnostic Code 5262, 
for impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
left knee disability is manifested by malunion or nonunion of 
the tibia and fibula.  The criteria of Diagnostic Code 5256, 
for ankylosis, also are inapplicable in this case because the 
evidence of record does not indicate the veteran's left knee 
disability is manifested by ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move his left knee, albeit 
with some limitation, so it is clearly not ankylosed.  
Diagnostic Code 5259 provides for a 10 percent rating for the 
removal of semilunar cartilage that is symptomatic.  A 10 
percent rating is the highest evaluation a veteran may 
receive under this Diagnostic Code.  Thus, the veteran is not 
entitled to an increased evaluation pursuant to these 
Diagnostic Codes

Right Knee Condition

When a veteran is service-connected for a condition not 
listed in VA's Schedule for Rating Disabilities, see 
38 C.F.R., Part 4, the condition is rated under a diagnostic 
code for a closely related disease or injury in which the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  It 
is for this reason that the veteran's diagnosed 
patellofemoral pain syndrome, which is not listed in the 
Schedule, is rated analogous to limitation of motion.  

The veteran complains of pain, without any giving way, and 
some swelling.  The criteria for rating limitation of knee 
motion under Diagnostic Codes 5260 and 5261 are given above.  
The medical evidence consistently reports full range of 
motion for the right knee.  The 10 percent rating was 
assigned by the RO based on the veteran's report of pain with 
motion.  This means the extent of his functional loss and 
complaints of pain were already considered when assigning 
this rating.  Considering that he has full range of motion of 
the knee with no objective evidence of functional impairment, 
the Board concludes this rating sufficiently compensates the 
veteran for this disability.  See, e.g., April 2003 VA 
outpatient treatment record (full range of motion).

X-rays of the right knee have been normal, so consideration 
of a rating for arthritis is inapplicable.  There are no 
indications in the medical evidence of any laxity or 
subluxation of the right knee, so consideration of Diagnostic 
Code 5257 is not warranted.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in November 2002, May 2003 and 
June 2003.  Those letters specifically told the veteran that 
it was his responsibility to support the claims with 
appropriate evidence, and they discussed his and VA's 
respective duties in developing the claims.


On the claims for increased ratings for the lumbar spine and 
left knee disorders, the 2002 and 2003 letters did not advise 
the veteran what information and evidence was needed to 
substantiate such claims.  However, this error was not 
prejudicial to the veteran.  This defect was cured by other 
documents provided to the veteran - such as the statement of 
the case - which informed him what the criteria are for 
rating such disabilities and what the evidence would need to 
show for higher ratings to be assigned.  The veteran was not 
prejudiced by not receiving the VCAA notification prior to 
the initial AOJ decision, as he had over a year to respond to 
the SOC prior to the certification of his appeal to the 
Board.  

On the right knee claim, VA's Office of General Counsel has 
determined that if, in response to notice of its decision on 
a claim for which VA has already given the required notice 
under 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  The veteran was provided 
proper VCAA notice in June 2002 on his service connection 
claim.  When his notice of disagreement raised a new issue 
(the proper rating to be assigned the now service-connected 
disability), VA was not required to provide additional VCAA 
notice.  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decisions on appeal and the statement of the 
case (SOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2002 and 2003 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letters, the 
rating decision on appeal, and the statement of the case 
(SOC), as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case with respect to the adjudication of the claims for 
higher ratings for the lumbar spine and left knee 
disabilities.   However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran was not 
given prior to the first adjudication of the claims, he has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  He was provided appropriate VA examinations in 
2002, and the examiner had the claims file to review.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  The veteran has not reported receiving 
any recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2002 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to a disability rating of 40 percent for 
degenerative joint disease, lumbar spine, with muscle spasm, 
is granted, subject to the laws and regulations governing 
payment of monetary benefits. 

Entitlement to a disability rating greater than 20 percent 
for left knee instability and medial meniscus tear, is 
denied.

Entitlement to an initial rating greater than 10 percent for 
traumatic arthritis, left knee, with limitation of motion, is 
denied.

Entitlement to an initial rating greater than 10 percent for 
patellofemoral pain syndrome, right knee, is denied.


REMAND

The VA examiner in 2002 concluded that the veteran's cervical 
spine condition is more likely due to a fall during service 
when he fractured his jaw and his occupation as a drywall 
finisher.  It is unclear from this opinion which is the more 
likely etiology of the current cervical spine condition, and 
the claim cannot be considered until this uncertainty is 
resolved.  Therefore, another opinion is needed.

Accordingly, this claim is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2. Refer the claims file to an 
appropriate VA physician (not a nurse 
practitioner) to clarify the etiology of 
the veteran's current cervical spine 
condition.  If the same physician who 
conducted the 2002 examination (S.C.) is 
still employed at the VA Medical Center, 
then it is requested that he review the 
file.  

After reviewing the file, with special 
attention to the 2002 VA examination 
report, the physician should render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
cervical spine condition is related to 
disease or injury incurred during his 
service, to include the fall during which 
he broke his jaw or whether it is more 
likely due to any post-service event, 
such as his occupation.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim for service 
connection for a cervical spine 
condition.  If such action does not 
resolve a claim, a supplemental statement 
of the case (SSOC) should be issued to 
the appellant and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  No action is required of the appellant until 
further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


